Case 1:15-bk-14098-MT           Doc 142     Filed 06/30/21      Entered 06/30/21 13:49:28          Desc
                                             Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                             SAN FERNANDO VALLEY DIVISION

In re:                                                      Case No. 1:15-bk-14098-MT
         Vartkes Kassardjian

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Elizabeth F. Rojas, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/17/2015.

         2) The plan was confirmed on 03/01/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/03/2021.

         6) Number of months from filing or conversion to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 1:15-bk-14098-MT                      Doc 142      Filed 06/30/21       Entered 06/30/21 13:49:28                 Desc
                                                         Page 2 of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $19,138.00
           Less amount refunded to debtor                                    $32.33

 NET RECEIPTS:                                                                                               $19,105.67


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $6,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                  $1,667.45
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $7,667.45

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                           Class    Scheduled      Asserted         Allowed         Paid         Paid
 American Express Centurion Bank            Unsecured      12,410.00           0.00       12,410.17         384.72        0.00
 American Express Centurion Bank            Unsecured             NA           0.00         9,332.53        289.31        0.00
 Asok Doraiswamy MD                         Unsecured          355.00           NA               NA            0.00       0.00
 CAINE & WEINER                             Unsecured          129.00           NA               NA            0.00       0.00
 Car Phone Factory Inc                      Unsecured             NA           0.00      156,788.84       4,860.45        0.00
 Car Phone Factory, Inc.                    Secured               NA            NA               NA            0.00       0.00
 Discover Bank                              Unsecured      16,820.00           0.00       16,820.25         521.43        0.00
 Huntington Hospital                        Unsecured       2,570.00            NA               NA            0.00       0.00
 JP Morgan Chase Bank, N.A.                 Unsecured     127,400.00            NA               NA            0.00       0.00
 Los Angeles County Treasurer and Tax Co    Secured        17,627.00           0.00             0.00           0.00       0.00
 MERRICK BANK                               Unsecured       1,273.00           0.00         1,372.27          42.54       0.00
 Ocwen Loan Servicing, LLC                  Secured               NA           0.00           443.04        443.04        0.00
 Pacific Valley MedGrp                      Unsecured          429.00           NA               NA            0.00       0.00
 SMK Financial Corporation                  Unsecured             NA            NA               NA            0.00       0.00
 SMK Financial Corporation                  Secured               NA            NA               NA            0.00       0.00
 Telesis Community Credit Union             Secured               NA            NA               NA            0.00       0.00
 Telesis Community Credit Union             Unsecured             NA            NA               NA            0.00       0.00
 The Law Off. of Burton C. Jacobson         Unsecured      10,000.00            NA               NA            0.00       0.00
 Trojan Capital Investments LLC             Secured               NA            NA               NA            0.00       0.00
 Trojan Capital Investments LLC             Unsecured     157,958.90           0.00      157,958.90       4,896.73        0.00




UST Form 101-13-FR-S (09/01/2009)
Case 1:15-bk-14098-MT           Doc 142       Filed 06/30/21      Entered 06/30/21 13:49:28            Desc
                                               Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00              $0.00
       Mortgage Arrearage                                    $443.04            $443.04              $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00              $0.00
       All Other Secured                                       $0.00              $0.00              $0.00
 TOTAL SECURED:                                              $443.04            $443.04              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00             $0.00              $0.00
        Domestic Support Ongoing                                $0.00             $0.00              $0.00
        All Other Priority                                      $0.00             $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00             $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                            $354,682.96         $10,995.18               $0.00


 Disbursements:

         Expenses of Administration                             $7,667.45
         Disbursements to Creditors                            $11,438.22

 TOTAL DISBURSEMENTS :                                                                      $19,105.67


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 06/30/2021                             By:/s/ Elizabeth F. Rojas
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
